UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4662
DOTTIE NIXON, a/k/a Dorothy Nixon,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                            (CR-99-70)

                      Submitted: April 22, 2002

                       Decided: May 23, 2002

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Randolph M. Lee, Charlotte, North Carolina, for Appellant. Gretchen
C.F. Shappert, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. NIXON
                              OPINION

PER CURIAM:

   Dottie Nixon appeals her sentence, imposed pursuant to a guilty
plea, for conspiracy to possess with intent to distribute and to distrib-
ute cocaine base within 1000 feet of a school, in violation of 21
U.S.C. §§ 841(a)(1), 846, 860 (1994). Finding no error, we affirm
Nixon’s sentence.

   Nixon contends her 360-month sentence is invalid under Apprendi
v. New Jersey, 530 U.S. 466 (2000). Because Nixon’s sentence is not
above the forty year statutory maximum of § 860, we find Apprendi
is not implicated. See United States v. Dinnall, 269 F.3d 418 (4th Cir.
2001); United States v. Promise, 255 F.3d 150 (4th Cir. 2001) (en
banc), petition for cert. filed, (U.S. Sept. 20, 2001) (No. 01-6398).

   Nixon also contends the district court erred in calculating her sen-
tencing guidelines range. We find no error in the district court’s deter-
mination of Nixon’s sentencing guidelines range. We therefore affirm
Nixon’s sentence.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED